Citation Nr: 1419417	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-207 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to September 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2013, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas (i.e., a Travel Board hearing).  A transcript of the Board hearing has been associated with the "Virtual VA" electronic file.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  A left ankle disorder was not "noted" at service entrance.

2.  A left ankle disorder clearly and unmistakably preexisted service.

3.  The Veteran injured his left ankle in service.

4.  The evidence is not clear and unmistakable that the preexisting left ankle disorder was not aggravated during service.

5.  The Veteran has current left ankle osteoarthritis with instability.

6.  Symptoms of left ankle osteoarthritis have been continuous since service separation.



CONCLUSIONS OF LAW

1.  A left ankle disorder clearly and unmistakably preexisted service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013). 

2.  The evidence does not demonstrate clearly and unmistakably that the preexisting left ankle disorder was not aggravated during service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ankle osteoarthritis with instability are met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim of service connection for left ankle osteoarthritis with instability has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

In this case, osteoarthritis - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (noting that "osteoarthritis" may also be called "degenerative arthritis" or "degenerative joint disease").  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Ankle Osteoarthritis

The Veteran asserts that he injured his left ankle during basic training and that residual symptoms of this injury have been present ever since the injury was incurred.  See August 20, 2012 VA Form 9.  Specifically, the Veteran contends that instability and chronic pain have been continuous in the left ankle since twisting the left ankle during a basic training exercise.  See id; Board hearing transcript at 15-16.

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that a left ankle disorder was not "noted" at service entrance.  The June 1965 service enlistment examination report reflects a normal clinical evaluation of the feet and lower extremities, and no abnormalities of the left ankle were documented in the notes section; therefore, the Veteran's left ankle is presumed to have been in sound condition at service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

In this context, and upon review of all the evidence, lay and medical, the Board finds that the presumption of soundness has not been rebutted.  There is clear and unmistakable evidence that a left ankle disorder preexisted service.  First, the July 20, 1965 U.S. Marine Corps Recruit Depot examination notes a history of a fractured left ankle.  Second, the Veteran testified that he twisted his left ankle and broke a bone in his left foot in December 1963, requiring use of a cast for four to six weeks.  See Board hearing transcript at 2-3.  

However, the evidence is not clear and unmistakable that the Veteran's preexisting left ankle disorder was not aggravated by service.  The July 2012 VA examiner opined that the Veteran's left ankle disorder - diagnosed as osteoarthritis - was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In contrast, there is evidence indicating that new, nonpreexisting symptoms of a left ankle disorder developed in service and have been present ever since.  The Veteran testified that, after the December 1963 left ankle fracture healed, he was able to complete activities such as running, football, calisthenics, roofing labor, and, after service enlistment, seven weeks of rigorous boot camp training exercises.  See Board hearing transcript at 3-8, 15-16.  The Veteran then testified that, after injuring his left ankle in September 1965, he has had continuous instability and chronic pain in the left ankle, neither of which was present before service.  See id. at 10-12, 15-16.  

The Veteran is competent to report symptoms of chronic pain and instability in the left ankle since service, and the Board finds his testimony credible.  See, e.g., Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay person competent to testify to lack of symptoms of difficulty breathing prior to service, continuous symptoms of breathing difficulty after service, and that he was given medication).  Thus, on review of all the evidence, lay and medical, the Board finds that the presumption of soundness of the left ankle that attached at service entrance has not been rebutted in this case; therefore, this is a case of direct service connection rather than one of aggravation by service.  See Wagner at 1097. 

Next, the Board finds that the Veteran has current left ankle osteoarthritis, which is a form of arthritis that is a "chronic" disease at 38 C.F.R. § 3.309(a) warranting application of presumptive service connection provisions at 38 C.F.R. § 3.303(b).  This diagnosis was provided by the July 2012 VA examiner after imaging studies of the Veteran's left ankle.  The VA examiner noted that a ligamentous injury could not be ruled out based on the results of the same imaging studies.  To that end, February 2012 VA treatment notes include a diagnosis of chronic left ankle synovitis with chronic subtellar instability, although osteoarthritis was not diagnosed.

As indicated above, the Board finds that the Veteran injured his left ankle in service.  Service treatment records show that the Veteran was treated for a left ankle injury in September 1965.  An associated orthopedic consultation record notes "interposition of loose ligaments."  Additional review of the Veteran's left ankle injury showed pain on flexion and extension, and point tenderness over the os calcis.  X-ray imaging revealed some calcific density just distal to the medial malleolus, suggestive of an old injury.

The Board finds that the evidence is in equipoise on the question of whether the Veteran had "continuous" symptoms of left ankle osteoarthritis (arthritis) since service separation to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  Service treatment records show that the Veteran was administratively discharged from service following the left ankle injury, with a Certificate Relative to a Full and Fair Hearing Before a Physical Evaluation Board explaining that the Veteran was suffering from left ankle arthritis.  Although there is no record of treatment for a left ankle disorder prior to 2012, and no reported left ankle disorder symptoms during private treatment between 2008 and 2011, the Veteran testified that he has had continuous instability and chronic pain in the left ankle since injuring his left ankle in service.  See Board hearing transcript at 10-12, 15-16.  Moreover, when presenting for treatment at a VA Medical Center in February 2012, the Veteran reported chronic pain and instability of his left ankle dating back to service.  As noted above, the Board finds the Veteran's testimony and statements regarding left ankle disorder symptoms to be both competent and credible.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the symptoms of left ankle osteoarthritis were continuous since service separation.  Accordingly, the criteria for presumptive service connection for left ankle osteoarthritis under 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ankle osteoarthritis with instability is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


